Citation Nr: 0740338	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1 Entitlement to service connection for pulmonary disorder, 
to include as due to asbestos exposure. 

2. Entitlement to service connection for prostate cancer, to 
include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
March 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
pulmonary disease and prostate cancer, both to include as due 
to asbestos exposure. 

The veteran testified at a September 2007 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. There is no present medical evidence that the veteran has 
a pulmonary disorder. 

2. The veteran's prostate cancer was not shown in service or 
for many years thereafter. 

3. There is no competent medical evidence of record that 
links the veteran's prostate cancer to asbestos or DDT 
exposure during active service.  




CONCLUSIONS OF LAW

1. A pulmonary disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29. (2007).

2. Prostate cancer was not incurred in or aggravated by 
active service, nor may its incurrence be so presumed. 
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309, M21-1MR Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29. (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter 
dated in October 2004, the veteran was advised in accordance 
with the law, prior to the April 2005 rating decision, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. 
Additionally, since the preponderance of the evidence is 
against the aforementioned claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, comrade statements, 
pictures taken during the veteran's service and internet 
articles related to environmental exposure. There are no 
known additional records or information to obtain. 

A hearing was offered, and scheduled, and the veteran 
testified at both a May 2006 RO hearing before a hearing 
officer and a Travel Board hearing before the undersigned VLJ 
in September 2007. As such, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
these claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for a pulmonary disorder and 
prostate cancer. It is maintained that a pulmonary disorder 
and prostate cancer are due to asbestos exposure in service, 
or in the alternative due to DDT exposure in service. 
Additionally, the veteran alleges that his prostate cancer 
may be due to gonorrhea exposure during active service. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for prostate cancer may be presumed if it is shown 
to a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's claim that a pulmonary disorder 
and/or prostate cancer is due to exposure to asbestos during 
active service, it is important to note that according to the 
veteran's Navy Personnel Records, he served on the USS 
Rochester from May 1959 to March 1961. He was a member of the 
Engineering and Damage Control Organization. His DD 214 
indicated that he completed Machinist Mate School in 1958. He 
submitted a January 2004 statement on behalf of his claim 
indicating that he was assigned to the M division whose duty 
was to run the main engines, related machinery, supply fresh 
water by evaporation, and to produce electricity by turbo 
generators. 

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

As for the veteran's claim for service connection for 
pulmonary disorder due to asbestos exposure and/or DDT 
exposure, in service, the claim must be denied. 

Service medical records are devoid of findings, treatment, or 
diagnosis for a pulmonary disorder. After service, the 
veteran was referred in October 2004 for a question of 
interstitial lung disease. He complained of becoming 
breathless too readily. He indicated that he was a machinist 
mate for several years in the Navy on Navy vessels and much 
of his job involved handling, cutting, and installation of 
asbestos. He became concerned because he heard that some of 
his ship mates had died from asbestos related lung disease. 
Pulmonary function test (PFT) showed what might be 
interpreted as a restrictive defect. However, the 
technician's notes indicated that the veteran had difficulty 
doing the test and the shape of the flow-volume curve 
indicated that performance of the test was suboptimal. High 
resolution chest computed tomography (CT) showed no evidence 
of asbestos-related parenchymal or pleural disease. Lung 
parenchyma was normal and there was no fibrosis. The 
impression was that there was no evidence of significant 
pulmonary disease. The examiner stated that he would tend to 
doubt the reliability of the PFTs in light of the fact that 
everything else looked normal. He could not provide an 
adequate explanation for dyspnea. 

The veteran underwent VA examination in June 2006. He made 
similar complaints as those expressed in October 2004, 
indicating that he became breathless too easily. He was able 
to walk on level surfaces for extended periods with no 
problems, but experienced difficulties only with heavier 
exertion or walking up 1 to 2 flights of stairs. He noted 
that he smoked for approximately 20 years, but none for the 
past 20 years. He denied wheezing, frequent bouts of 
bronchitis, chronic cough, etc. While serving on the USS 
Rochester, he was exposed to paint fumes (mainly red lead 
paint), DDT, and asbestos. He also stated that the bunks were 
located under the pipes. The examiner noted the veteran's 
October 2004 evaluation and that there was no evidence of 
asbestos-related parenchymal or pleural disease. He also 
related that the veteran had a history of heavy snoring but 
no sleep apnea. There was no history of asthma and minimal 
exposure to second hand smoke. He had no other exposure to 
environmental contaminants, and no history of tuberculosis. 
He denied night sweats or hemoptysis. The veteran had 
scattered inspiratory and expiratory wheezing which cleared 
with coughing. X-rays performed at this time when compared 
with April 2004 chest x-rays showed no significant change. 
The pulmonary vasculature was normal and the lungs were 
clear. The examiner's opinion was that it was less likely 
than not that the veteran's claimed respiratory condition was 
due to asbestos exposure or DDT exposure. He stated that 
although the veteran was likely to have been exposed to 
asbestos and pesticides (DDT) during his military years, 
there were no objective clinical findings indicating 
significant pulmonary disease. The PFTs and those of 
October 2004 were without definitive findings. 

In May 2006, three comrade statements were received by VA in 
connection with the veteran's claims. The statements 
indicated, in pertinent part, that they served with the 
veteran and that they were exposed to DDT and asbestos upon 
the USS Rochester. 

Both the veteran's RO hearing in May 2006 and his Travel 
Board hearing in September 2007, indicated the veteran's 
testimony of exposure to asbestos and DDT while serving in 
the Navy on the USS Rochester. He claimed that the DDT 
irritated his lungs and that he was exposed to asbestos 
during work without protection. He also stated during his 
Travel Board hearing in September 2007 that he was not being 
treated for a pulmonary disorder. 

After thoroughly reviewing the record, the medical evidence 
of record does not reveal that the veteran presently has a 
pulmonary disorder. In order to prevail on a claim for 
service connection, there must be current evidence of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of a 
pulmonary disorder which had its onset in service or that was 
due to asbestos exposure or exposure to DDT. Without a 
diagnosed pulmonary disorder, there is no basis upon which 
the claim can be granted. Therefore, service connection for 
pulmonary disorder, to include as due to asbestos exposure, 
is not warranted. 

As for the veteran's claim for service connection for 
prostate cancer due to gonorrhea, asbestos, or DDT, during 
service, that claim must also fail. 

Service medical records show that the veteran was treated on 
two occasions in service for gonorrhea. On separation 
examination from service, there were no other findings, 
treatment, or diagnosis of gonorrhea at that time. There also 
was no evidence of prostate disorder or prostate cancer at 
that time. 

After service, there were no other findings, treatment or 
diagnosis of gonorrhea since service. The veteran was 
diagnosed with prostate cancer in 2004. At that time, the 
veteran underwent treatment with radiation therapy. 

The veteran testified at a RO hearing in May 2006. He 
indicated that he was exposed to asbestos as a result of his 
employment on ship during service and exposed to DDT as a 
result of an attempt to kill an infestation of bed bugs while 
stationed on the USS Rochester. In connection with his 
hearing, he submitted internet articles indicating that DDT 
may be connected to prostate cancer. 

In June 2006, the veteran underwent a VA examination. A 
medical opinion was requested as to whether the veteran's 
prostate cancer was due to exposure to DDT. The examiner 
stated that in reviewing the literature on prostate cancer, 
it was noted that this was the most common malignancy among 
men in the United States and in most western countries. 
Additionally, prostate cancer was described as the second 
leading cause of cancer death in the United States. Despite 
the common occurrence of this type of cancer, its cause or 
etiology remains largely unknown. The most consistent risk 
factors noted in individuals with prostate cancer were age, 
family history, African-American ethnicity, hormonal factors, 
smoking and possibly high consumption of animal fat and red 
meat. There had been suggested to be a link between exposure 
to insecticides, fertilizers, herbicides, and other chemicals 
used in the agricultural industry. However, the role of 
specific agricultural chemicals has not been firmly 
established. Although there appears to be a higher incidence 
of some cancers (soft tissue and blood cancer) with pesticide 
exposure, there is no documented definitive evidence that DDT 
exposure causes prostate cancer. 

The veteran underwent VA examination in February 2007. The 
examiner stated that the veteran had two cases of gonococcus 
in service. He had prostate cancer that was first diagnosed 
in 2004. He was treated with radiation therapy. The examiner 
indicated that to the best of his knowledge, there is no 
known correlation between sexually transmitted diseases, in 
this case gonorrhea, and prostate cancer. The examiner stated 
that this includes the original gonorrhea and also the 
possibility of chronic prostatitis, which the veteran 
reported he may have had when he was in his 20's. He also 
indicated that in evaluating the veteran's medical records, 
he found that the veteran was exposed to DDT in service. It 
was his opinion that there was some evidence although he did 
not believe it to be conclusive, that DDT may possibly 
contribute to prostate cancer, however, he could not "make 
the call with the data that [he] was able to look at as a 
positive or even a possibility for a positive correlation 
without resorting to a great deal of speculation." 

In the veteran's September 2007 Travel Board hearing, the 
veteran testified that his exposure to asbestos in service 
and/or DDT was the cause of his prostate cancer. The veteran 
indicated he was exposed to both asbestos and DDT while in 
the Navy. He also testified that no doctor had given him a 
definitive etiology as to the cause of his prostate cancer 
but that a VA doctor informed him that there could be a link 
with DDT and prostate cancer. He also indicated that he had a 
history of cigarette smoking and he testified that he had 
periods of heavy to light smoking, during the period of time 
he smoked. He also testified that he was exposed to DDT on 
more than two dozen occasions when trying to destroy a bed 
bug infestation while serving aboard the USS Rochester. 

After a thorough review of the evidence of record, the 
evidence does not show that the veteran has prostate cancer 
as a result of inservice gonorrhea, inservice exposure to 
asbestos, or inservice exposure to DDT. 

Initially, the service medical records do show that the 
veteran contracted gonorrhea on at least two occasions in 
service. However, there is no medical evidence of record that 
shows that the veteran's inservice exposure to gonorrhea 
somehow can be linked to his subsequent diagnosis of prostate 
cancer. A VA February 2007 medical examiner indicates that to 
his knowledge, there is no correlation to the development of 
prostate cancer and gonorrhea or chronic prostatitis. The 
only evidence linking possible inservice gonorrhea and 
subsequent development of prostate cancer is the veteran's 
claim of such.  It is well established that laypersons cannot 
provide competent evidence when a medical opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Additionally, the same can be said for the veteran's prostate 
cancer and asbestos exposure in service. Having worked in the 
ship's engine room during service, it is possible that the 
veteran came into contact with asbestos, though the degree to 
which he was exposed is impossible to determine from the 
record. In any event, even if exposure to asbestos is 
conceded, the evidence does not show that the veteran has 
prostate cancer that was caused by the exposure to asbestos. 
None of the evidence of record shows a correlation between 
asbestos exposure and prostate cancer, but the veteran's 
statement of such. Again, he does not have the competency to 
establish an etiology of this medical condition. 

Finally, the veteran's final allegation is that his prostate 
cancer is due to DDT exposure while serving on active duty. 
The veteran has submitted comrade statements from three 
different comrades who served with the veteran indicating 
that they were exposed to DDT while fighting a bed bug 
infestation in service. None of those comrades could testify 
to any more than exposure to DDT. The veteran has submitted 
internet articles indicating a possible linkage of prostate 
cancer and DDT. However, the articles indicated that DDT may 
be linked to prostate cancer. Both of these studies are pilot 
programs and there has been no findings presented that 
indicate any more than possible links of DDT and prostate 
cancer. Both studies indicate that they are in the 
information gathering stage and as of yet, have done no more 
than made comparative studies. Furthermore, the veteran has 
presented nothing that specifically discusses whether his 
prostate cancer was at least as likely as not caused by DDT 
exposure. In fact, the February 2007 examiner indicated that 
although there was some inconclusive evidence that DDT may 
possibly contribute to prostate cancer, he could not make 
that correlation without resorting to a great deal of 
speculation. 

Lacking a finding of prostate cancer in service, prostate 
cancer to a compensable degree within one year of service 
discharge, or competent medial evidence that links the 
veteran's 2004 diagnosis of prostate cancer to gonorrhea in 
service or asbestos or DDT in service, a basis upon which to 
grant service connection for prostate cancer to include as 
due to asbestos exposure has not been presented. 



ORDER

Service connection for pulmonary disorder, to include as due 
to asbestos exposure is denied. 

Service connection for prostate cancer, to include as due to 
asbestos exposure is denied. 






____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


